PER CURIAM
Parents appeal two dispositional orders relating to placement of their child in substitute care. The state concedes that the trial court’s dispositional order fails to comply with the provisions of ORS 419B.476(4) requiring that the court enter written findings specifying why neither placement with parents nor adoption is appropriate, and specifying a projected timetable for return home. Accordingly, we remand for the court to enter an order that complies with ORS 419B.476(4).
Parents also contend that the court erred in failing to enter its orders within 20 days of the hearings as required by ORS 417B.476(2). The state responds that, although the court entered the orders more than 20 days after the hearings, the orders were entered nunc pro tunc to the date of the hearings. Even assuming, as parents argue, that the court’s entry of the orders nunc pro tunc cannot cure the statutory defect, and even assuming a remedy exists for the court’s failure to comply with the statute, parents have not shown prejudice from the court’s failure to enter the orders within the statutory time.
Remanded for entry of corrected order in compliance with ORS 419B.746(4).